Exhibit 10.2
 
ESCROW AGREEMENT
 
ESCROW AGREEMENT (“Agreement”) dated July 1, 2013 by and among Ascend
Acquisition Corp., a Delaware corporation (“Ascend”), Sam Humphreys and Robert
Regular, acting as the representatives (the “Representatives”) of the former
sole member (“Kitara Member”) of Kitara Media, LLC, a Delaware limited liability
company (“Kitara Media”), and the former sole stockholder (“NYPG Stockholder”
together with the Kitara Member, the “Signing Holders”) of New York Publishing
Group, Inc., a Delaware corporation (“NYPG”), Jonathan J. Ledecky, acting as the
committee (the “Committee”) representing the interests of Ascend, and
Continental Stock Transfer & Trust Company, as escrow agent (the “Escrow
Agent”).  Capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed to them in the Merger Agreement (as defined
below).
 
Ascend, Ascend Merger Sub, LLC (“Merger Sub LLC”), Ascend Merger Sub, Inc.
(“Merger Sub Inc.”), Kitara Media, NYPG and the Signing Holders are parties to
the Merger Agreement and Plan of Reorganization, dated as of June 12, 2013 (the
“Merger Agreement”), pursuant to which (i) Merger Sub LLC has merged with and
into Kitara Media with Kitara Media surviving the merger and becoming a
wholly-owned subsidiary of Ascend and (ii) Merger Sub Inc. has merged with and
into NYPG with NYPG surviving the merger and becoming a wholly-owned subsidiary
of Ascend.  Pursuant to the Merger Agreement, Ascend is to be indemnified in
certain respects by the Signing Holders and the Signing Holders are to be
indemnified in certain respects by Ascend.  The parties desire to establish an
escrow fund as collateral security for the foregoing indemnification
obligations.  The Representatives have been designated pursuant to the Merger
Agreement to represent the Signing Holders and each Permitted Transferee (as
hereinafter defined) of the Signing Holders (the Signing Holders and all such
Permitted Transferees are hereinafter referred to collectively as the “Owners”),
and to act on their behalf for purposes of this Agreement.
 
The parties agree as follows:
 
1.             (a)         Concurrently with the execution hereof, an aggregate
of 3,000,000 shares of Ascend Common Stock issued to the Signing Holders and
delivered to them at the Closing pursuant to the Merger Agreement, which shall
be allocated among the Signing Holders in accordance with the allocation set
forth on Schedule 1(a) attached hereto, together with five (5) stock powers
signature medallion guaranteed from each Signing Holder separate from the share
certificates executed in blank by each such Signing Holder, shall be delivered
to the Escrow Agent to be held in escrow pursuant to the terms of this Agreement
and Section 1.10 of the Merger Agreement.  The shares of Ascend Common Stock
represented by the stock certificates so delivered to the Escrow Agent are
herein referred to in the aggregate as the “Escrow Fund.”  The Escrow Agent
shall maintain a separate account for each Signing Holder, and, subsequent to
any transfer permitted pursuant to Paragraph 1(e) hereof, each Owner’s, portion
of the Escrow Fund.
 
(b)         The parties hereby appoint the Escrow Agent to act, and the Escrow
Agent hereby agrees to act, as escrow agent and to hold, safeguard and disburse
the Escrow Fund solely pursuant to the terms and conditions hereof.  The Escrow
Agent shall treat the Escrow Fund as a trust fund in accordance with the terms
of this Agreement and not as the property of Ascend. The Escrow Agent’s duties
hereunder shall terminate upon its distribution of the entire Escrow Fund in
accordance with this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)         Except as herein provided, the Owners shall retain all of their
rights as stockholders of Ascend with respect to the shares of Ascend Common
Stock constituting the Escrow Fund during the period the Escrow Fund is held by
the Escrow Agent (the “Escrow Period”), including, without limitation, the right
to vote their shares of Ascend Common Stock included in the Escrow Fund.
 
(d)         During the Escrow Period, all dividends payable in cash with respect
to the shares of Ascend Common Stock then contained in the Escrow Fund shall be
paid to the Owners, but all dividends payable in shares or other non-cash
property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold
in accordance with the terms hereof.  As used herein, the term “Escrow Fund”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.
 
(e)         During the Escrow Period, no sale, transfer or other disposition may
be made of any of the shares of Ascend Common Stock in the Escrow Fund except
(i) to a “Permitted Transferee” (as hereinafter defined), (ii) by virtue of the
laws of descent and distribution upon death of any Owner, or (iii) pursuant to a
qualified domestic relations order; provided, however, that such permitted
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement.  As used in
this Agreement, the term “Permitted Transferee” shall include: (x) members of a
Signing Holder’s “Immediate Family” (as hereinafter defined); (y) an entity in
which (A) a Signing Holder and/or members of a Signing Holder’s Immediate Family
beneficially own 100% of such entity’s voting and non-voting equity securities,
or (B) a Signing Holder and/or a member of such Signing Holder’s Immediate
Family is a general partner and in which such Signing Holder and/or members of
such Signing Holder’s Immediate Family beneficially own 100% of all capital
accounts of such entity; and (z) a revocable trust established by a Signing
Holder during his lifetime for the benefit of such Signing Holder or for the
exclusive benefit of all or any of such Signing Holder’s Immediate Family.  As
used in this Agreement, the term “Immediate Family” means, with respect to any
Signing Holder, a spouse, lineal descendants, the spouse of any lineal
descendant, and brothers and sisters (or a trust, all of whose current
beneficiaries are members of an Immediate Family of the Signing Holder).  In
connection with and as a condition to each permitted transfer, the Permitted
Transferee shall deliver to the Escrow Agent a stock power signature medallion
guaranteed separate from the stock certificate executed by the transferring
Signing Holder or where applicable, an order of a court of competent
jurisdiction, evidencing the transfer of shares to the Permitted Transferee,
together with five (5) stock powers signature medallion guaranteed separate from
the stock certificate executed in blank by the Permitted Transferee with respect
to the shares transferred to the Permitted Transferee.  Upon receipt of such
documents, the Escrow Agent shall deliver to Ascend’s transfer agent the
original share certificate out of which the assigned shares are to be
transferred, together with the executed stock power signature medallion
guaranteed separate from the share certificate executed by the transferring
stockholder, or a copy of the applicable court order, and shall request that
Ascend issue new certificates representing (m) the number of shares, if any,
that continue to be owned by the transferring Signing Holder, and (n) the number
of shares owned by the Permitted Transferee as the result of such
transfer.  Ascend, the transferring Signing Holder and the Permitted Transferee
shall cooperate in all respects with the Escrow Agent in documenting each such
transfer and in effectuating the result intended to be accomplished
thereby.  During the Escrow Period, no Owner shall pledge or grant a security
interest in such Owner’s shares of Ascend Common Stock included in the Escrow
Fund or grant a security interest in such Owner’s rights under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.             (a)         Ascend, acting through the Committee, which has been
appointed by Ascend to take all necessary actions and make all decisions on
behalf of Ascend with respect to its rights to indemnification under Article
VIII of the Merger Agreement, and Signing Holders, acting through either or both
of the Representatives, which have been appointed by Signing Holders to take all
necessary actions and make all decisions on behalf of the Signing Holders with
respect to their rights to indemnification under Article VIII of the Merger
Agreement, may make a claim for indemnification pursuant to the Merger Agreement
(“Indemnification Claim”) against the Escrow Fund by giving notice (a “Notice”)
to the Representatives in the case of a claim made by Ascend and to the
Committee in the case of a claim made by either or both Representatives (either
party against whom a claim is being made the “Indemnifying Party”) (with a copy
to the Escrow Agent), specifying (i) a brief description of the nature of the
Indemnification Claim, (ii) the total amount of the actual out-of-pocket Loss or
the anticipated potential Loss (including any costs or expenses which have been
or may be reasonably incurred in connection therewith), and (iii) whether such
Loss may be covered (in whole or in part) under any insurance and the estimated
amount of such Loss which may be covered under such insurance.  The Committee or
Representative(s) giving Notice (the “Claimant”) also shall deliver to the
Escrow Agent (with a copy to the Indemnifying Party), concurrently with its
delivery to the Escrow Agent of the Notice, a certification as to the date on
which the Notice was delivered to the Indemnifying Party.
 
(b)         If the Indemnifying Party shall give a notice to the Claimant (with
a copy to the Escrow Agent) (a “Counter Notice”), within 30 days following the
date of receipt (as specified in the Claimant’s certification) by the
Representatives of a copy of the Notice, disputing (i) the amount of actual
out-of-pocket or anticipated potential Loss specified in the Notice, (ii)
whether the Indemnification Claim is indemnifiable under the Merger Agreement,
or (iii) whether such Loss is covered (in whole or in part) under any insurance
and the estimated amount of such Loss which is covered, the Committee and the
Representatives shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Indemnifying
Party within such 30-day period, the Indemnification Claim shall be deemed to be
an Established Claim (as hereinafter defined) for purposes of this Agreement.
 
(c)         If the Indemnifying Party delivers a Counter Notice to the Escrow
Agent, the Claimant and the Indemnifying Party shall, during the period of 60
days following the delivery of such Counter Notice or such greater period of
time as the parties may agree to in writing (with a copy to the Escrow Agent),
attempt to resolve the dispute with respect to which the Counter Notice was
given.  If the Claimant and the Indemnifying Party shall reach a settlement with
respect to any such dispute, they shall jointly deliver written notice of such
settlement to the Escrow Agent specifying the terms thereof.  If the Claimant
and the Indemnifying Party shall be unable to reach a settlement with respect to
a dispute, such dispute shall be resolved by arbitration pursuant to paragraph
2(d) below.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)         If the Claimant and the Indemnifying Party cannot resolve a dispute
prior to expiration of the 60-day period referred to in paragraph 2(c) above (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) to a
single arbitrator for arbitration before the American Arbitration Association
(“AAA”) in accordance with its rules. The Claimant and the Indemnifying Party
shall attempt to agree upon an arbitrator; if they shall be unable to agree upon
an arbitrator within 10 days after the dispute is submitted for arbitration,
then either the Claimant or the Indemnifying Party, upon written notice to the
other, may apply for appointment of such single arbitrator by the AAA in
accordance with its rules.  Each party shall pay its own fees and expenses for
the arbitration, except that any costs and charges by the AAA and any fees of
the arbitrator for his services shall be assessed against the losing party by
the arbitrator.  The arbitrator shall render his decision within 90 days after
his appointment.  Such decision and award shall be in writing and shall be final
and conclusive on the parties, and counterpart copies thereof shall be delivered
to each of the parties.  Judgment may be obtained on the decision of the
arbitrator so rendered in any court having jurisdiction, and may be enforced in
any such court.  If the arbitrator shall fail to render his decision or award
within such 90-day period, either the Claimant or the Indemnifying Party may
apply to any New York state court sitting in New York County, New York, or any
federal court sitting in such county then having jurisdiction, by action,
proceeding or otherwise, as may be proper to determine the matter in dispute
consistently with the provisions of this Agreement.  The parties consent to the
exclusive jurisdiction of the New York state courts sitting in New York County
or any federal court having jurisdiction and sitting in such county for this
purpose. The prevailing party (or either party, in the case of a decision or
award rendered in part for each party) shall send a copy of the arbitration
decision or of any judgment of the court to the Escrow Agent.
 
(e)         As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) Indemnification Claim resolved in favor of a Claimant
by settlement pursuant to paragraph 2(c) above, resulting in a dollar award to
the Claimant, (iii) Indemnification Claim established by the decision of an
arbitrator pursuant to paragraph 2(d) above, resulting in a dollar award to a
Claimant, (iv) Third Party Claim that has been sustained by a final
determination (after exhaustion of any appeals) of a court of competent
jurisdiction, or (v) Third Party Claim that the Committee and the
Representatives have jointly notified the Escrow Agent has been settled in
accordance with the provisions of the Merger Agreement; provided that, subject
to the terms of the Merger Agreement, notwithstanding anything herein, no
Indemnification Claim by Ascend on the one hand or the Signing Holders on the
other hand shall become an Established Claim unless and until the aggregate
amount of indemnification Losses (as defined in the Merger Agreement) by Ascend
on the one hand or the Signing Holders on the other hand exceeds $250,000 (the
“Deductible”), in which event only the amount of such Established Claim(s) in
excess of $250,000 shall be payable.
 
(f)          (i)          Promptly after an Indemnification Claim becomes an
Established Claim, the Committee and the Representatives shall jointly deliver a
notice to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay
to the Claimant, and the Escrow Agent promptly shall pay to such Claimant, an
amount of Escrow Shares, subject to the provisions of Sections 2(f)(ii) and
(iii) below, equal to (subject to the Deductible described in Section 2(e) above
and Section 8.4(c) of the Merger Agreement) the aggregate dollar amount of the
Established Claim (or, if at such time there remains in the Escrow Fund less
than the full amount payable by any Owner to Ascend, the full amount remaining
in the Escrow Fund attributable to such Owner).
 
 
4

--------------------------------------------------------------------------------

 
 
  (ii)         Payment of an Established Claim to Ascend shall be made from
Escrow Shares (i) in the case of the Kitara Member or the Kitara Member’s
Permitted Transferees, pro rata from the accounts maintained on behalf of each
such Owner to the extent such Established Claim is attributable to Kitara Media
and (ii) in the case of the NYPG Stockholder or the NYPG Stockholder’s Permitted
Transferees, pro rata from the accounts maintained on behalf of each such Owner
to the extent such Established Claim is attributable to NYPG.  Payment of an
Established Claim to the Representatives shall be made by release of Escrow
Shares to the Representatives pro rata from the accounts maintained on behalf of
the Signing Holders.  For purposes of each payment, such shares shall be valued
at the “Fair Market Value” (as defined below).  However, in no event shall the
Escrow Agent be required to calculate Fair Market Value, make a determination of
the aggregate number of shares to be delivered or released in satisfaction of
any Established Claim or make a determination as to the proportion of any
Established Claim attributable to Kitara Media or NYPG; rather, such calculation
shall be included in and made part of the Joint Notice.  The Escrow Agent shall
transfer out of the Escrow Fund that number of shares of Ascend Common Stock
necessary to satisfy each Established Claim, as set out in the Joint
Notice.  Any dispute between the Committee and the Representatives concerning
the calculation of Fair Market Value, the number of shares necessary to satisfy
any Established Claim, the proportion of any Established Claim attributable
Kitara Media or NYPG, or any other dispute regarding a Joint Notice, shall be
resolved between the Committee and the Representatives in accordance with the
procedures specified in paragraph 2(d) above, and shall not involve the Escrow
Agent.   Each transfer of shares in satisfaction of an Established Claim shall
be made by the Escrow Agent delivering to Claimant one or more stock
certificates held in each Owner’s account evidencing not less than such Owner’s
pro rata portion of the aggregate number of shares specified in the Joint
Notice, and in the case of claims made by Ascend, together with stock powers
signature medallion guaranteed separate from the stock certificate executed in
blank by such Owner and completed by the Escrow Agent in accordance with
instructions included in the Joint Notice.  Upon receipt of the stock
certificates and stock powers, Ascend shall deliver to the Escrow Agent new
certificates representing the number of shares in the Escrow Fund owned by each
Owner after such payment.  The parties hereto (other than the Escrow Agent)
agree that the foregoing right to make payments of Established Claims in shares
of Ascend Common Stock may be made notwithstanding any other agreements
restricting or limiting the ability of any Owner to sell any shares of Ascend
Common Stock or otherwise.  The Committee and the Representatives shall be
required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Joint Notice.  As used in this Section 2, “Fair
Market Value” means the average reported closing price for the shares of Ascend
Common Stock for the ten trading days ending on the last trading day prior to
(x) the day the Established Claim is paid with respect to Indemnification Claims
paid on or before the fifth Business Day after Ascend is required to file its
Annual Report on Form 10-K for the fiscal year ending December 31, 2013 (the
“Escrow Release Date”), and (y) the Escrow Release Date with respect to shares
constituting the Pending Claims Reserve (as hereinafter defined) on the Escrow
Release Date.
 
 
5

--------------------------------------------------------------------------------

 
 
  (iii)        Notwithstanding anything herein to the contrary, at such time as
an Indemnification Claim has become an Established Claim, each Owner shall have
the right to substitute for his, her or its Escrow Shares that otherwise would
be paid to Ascend in satisfaction of such claim (the “Claim Shares”) with cash
in an amount equal to the Fair Market Value of the Claim Shares (“Substituted
Cash”).  In such event (i) the Joint Notice shall include a statement describing
the substitution of Substituted Cash for the Claim Shares, and (ii)
substantially contemporaneously with the delivery of such Joint Notice, the
Representatives shall cause currently available funds to be delivered to the
Escrow Agent in an amount equal to the Substituted Cash.  Upon receipt of such
Joint Notice and Substituted Cash, the Escrow Agent shall (y) in payment of the
Established Claim described in the Joint Notice, deliver the Substituted Cash to
Ascend in lieu of the Claim Shares, and (z) cause the Claim Shares to be
returned to the Representative identified in the Joint Notice on behalf of the
applicable Owner.
 
3.             On the first Business Day after the Escrow Release Date, upon
receipt of a Joint Notice, the Escrow Agent shall distribute and deliver to each
Owner share certificates representing the shares of Ascend Common Stock then in
such Owner’s account in the Escrow Fund, unless at such time there are any
Indemnification Claims with respect to which Notices have been received but
which have not been resolved pursuant to Section 2 hereof or in respect of which
the Escrow Agent has not been notified of, and received a copy of, a final
determination (after exhaustion of any appeals) by a court of competent
jurisdiction, as the case may be and for which the aggregate Losses to the
Signing Holders, or to Ascend, under such Indemnification Claims exceed $250,000
(in either case, “Pending Claims”). If the resolution or final determination of
any Pending Claims on behalf of Ascend would result in an amount payable to
Ascend in excess of $250,000, the Escrow Agent shall retain, and the total
amount of such distributions to such Owner shall be reduced by, the “Pending
Claims Reserve” (as hereafter defined).  The Committee and the Representatives
shall certify to the Escrow Agent the number of shares of Ascend Common Stock to
be retained therefor.  Thereafter, if any Pending Claim on behalf of Ascend
becomes an Established Claim, the Committee and the Representatives shall
deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to pay to
Ascend an amount in respect thereof determined in accordance with Section 2(f)
above. If any Pending Claim is resolved against Ascend, the Committee and the
Representatives shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to each Owner the amount by which the remaining portion of
his account in the Escrow Fund exceeds the then Pending Claims Reserve.  Upon
resolution of all Pending Claims, the Committee and the Representatives shall
deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to pay to
such Owner the remaining portion of his or her account in the Escrow Fund.  As
used in this Section 3, the “Pending Claims Reserve” shall mean, at the time any
such determination is made, that number of shares of Ascend Common Stock in the
Escrow Fund having a Fair Market Value equal to the sum of the aggregate dollar
amounts claimed to be due with respect to all Pending Claims on behalf of Ascend
that is in excess of $250,000 (as shown in the Notices of such Claims).
 
4.             The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Ascend and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.
 
 
6

--------------------------------------------------------------------------------

 
 
5.             (a)         The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein.  It is understood that the Escrow
Agent is not a trustee or fiduciary and is acting hereunder merely in a
ministerial capacity.
 
(b)         The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons.  The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
 
(c)         The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Ascend pursuant to the terms of this Agreement or, if
such notice is disputed by the Committee or the Representatives, the settlement
with respect to any such dispute, whether by virtue of joint resolution,
arbitration or determination of a court of competent jurisdiction, is to pay to
Ascend the amount specified in such notice, if any, and the Escrow Agent shall
have no duty to determine the validity, authenticity or enforceability of any
specification or certification made in such notice.
 
(d)         The Escrow Agent shall not be liable for any action taken by it in
good faith, and may consult with counsel of its own choice and shall have full
and complete authorization and indemnification under Section 5(f), below, for
any action taken or suffered by it hereunder in good faith and in accordance
with the opinion of such counsel.
 
(e)         The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by giving the other parties hereto thirty (30)
days’ written notice of such resignation.  Such resignation or removal shall
become effective at such time that the Escrow Agent shall turn over the Escrow
Fund to the successor escrow agent appointed jointly by the Committee and the
Representatives.  If no new escrow agent is so appointed within the sixty (60)
day period following the giving of such notice of resignation, the Escrow Agent
may petition any court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief, and deposit the Escrow
Fund with such successor escrow agent appointed thereby.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)          Indemnification of Escrow Agent.
 
  (i)          From and at all times after the date of this Agreement, Ascend
shall, to the fullest extent permitted by law and to the extent provided herein,
indemnify and hold harmless the Escrow Agent and each director, officer,
employee, attorney, agent and affiliate of the Escrow Agent (collectively, the
“Escrow Agent Parties”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable fees, costs and expenses of
one outside counsel (but not internal counsel)) (collectively for purposes of
this Section 5(f), “Losses”) actually incurred by any of the Escrow Agent
Parties from and after the date hereof, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any
claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any person, including, without limitation, Ascend, Kitara
Media, NYPG or the Signing Holders, asserting a claim for any legal or equitable
remedy against any person under any statute or regulation, including, but not
limited to, any federal or state securities laws, or under any common law or
equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Agreement or any transactions contemplated herein, whether or not any such
Escrow Agent Party is a party to any such action, proceeding, suit or the target
of any such inquiry or investigation; provided, however, that no Escrow Agent
Party shall have the right to be indemnified hereunder for (i) any Losses to the
extent they are finally determined by a court of competent jurisdiction, subject
to no further appeal, to be attributable to the gross negligence or willful
misconduct of such Escrow Agent Party or (ii) any settlements entered into by an
Escrow Agent Party without Ascend’s written consent which shall not be
unreasonably withheld.
 
  (ii)         If any such action or claim shall be brought or asserted against
any Escrow Agent Party, such Escrow Agent Party shall promptly notify the
Representatives, Ascend and the Committee in writing, and Ascend shall assume
the defense thereof, including the employment of counsel and the payment of all
reasonable expenses.  Such Escrow Agent Party shall, in its sole discretion,
have the right to employ separate counsel (who may be selected by such Escrow
Agent Party in its sole discretion) in any such action and to participate in the
defense thereof, and the reasonable fees and expenses of such counsel shall be
paid by such Escrow Agent Party, except that Ascend shall be required to pay
such reasonable fees and expenses if (i) Ascend agrees to pay such reasonable
fees and expenses, (ii) Ascend shall fail to assume the defense of such action
or proceeding or shall fail, in the reasonable determination of such Escrow
Agent Party, to employ counsel satisfactory to the Escrow Agent Party in any
such action or proceeding, (iii) Ascend, Kitara Media, NYPG, or the Signing
Holders are the plaintiff in any such action or proceeding or (iv) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both the Escrow Agent Party and any of Ascend, Kitara
Media, NYPG, and/or the Signing Holders, and the Escrow Agent Party shall have
been advised by counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to Ascend,
Kitara Media, NYPG, the Kitara Member or the NYPG Stockholder.  All such
reasonable fees and expenses payable by Ascend pursuant to the immediately
preceding sentence shall be paid from time to time as incurred, both in advance
of and after the final disposition of such action or claim.  The Losses of the
Escrow Agent Parties shall be payable by Ascend.  The obligations of Ascend
under this Section 5(f) shall survive any termination of this Agreement and the
resignation or removal of the Escrow Agent and shall be independent of any
obligation of the Escrow Agent.
 
 (g)        The Escrow Agent shall be entitled to reasonable compensation from
Ascend for all services rendered by it hereunder as set forth on Schedule 5(g)
hereto.  The Escrow Agent shall also be entitled to reimbursement from Ascend
for all reasonable expenses paid or incurred by it in the administration of its
duties hereunder including, but not limited to, all reasonable counsel,
advisors’ and agents’ fees and disbursements and all taxes or other governmental
charges.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)         From time to time on and after the date hereof, the Committee and
the Representatives shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
6.             This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.
 
7.             This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives and shall be governed by and construed in accordance with the
law of New York applicable to contracts made and to be performed therein.  This
Agreement cannot be changed or terminated except by a writing signed by the
Committee, the Representative and the Escrow Agent.
 
8.             All disputes arising under this Agreement between the Committee
and the Representatives, including a dispute arising from a party’s failure or
refusal to sign a Joint Notice or to deliver any notice or other document
required hereunder, shall be submitted to arbitration in the same manner as
disputes under the Merger Agreement are to be arbitrated pursuant to Section
11.8 thereof. The Committee and the Representatives each hereby consent to the
exclusive jurisdiction of the federal and state courts sitting in New York
County, New York, with respect to any claim or controversy arising out of this
Agreement. Service of process in any action or proceeding brought against the
Committee, the Representatives in respect of any such claim or controversy may
be made upon it by registered mail, postage prepaid, return receipt requested,
at the address specified in Section 9.


9.             All notices and other communications under this Agreement shall
be in writing and shall be deemed given if given by hand or delivered by
nationally recognized overnight carrier, or if given by telecopier and confirmed
by mail (registered or certified mail, postage prepaid, return receipt
requested), to the respective parties as follows:
 
A.           If to the Committee, to it at:


Jonathan Ledecky
970 West Broadway, PMB 402
Jackson, Wyoming 83001
Facsimile: __________
 
 
9

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York  10174-1901
Attention:  David Alan Miller, Esq.
Facsimile: (888) 225-1565
 
B.           If to the Representatives, to them at:


Sam Humphreys
c/o London Bay Capital, LLC
15 Funston Street
San Francisco, CA 94104
Facsimile:(415) 962-4201


Robert Regular
640 Lawlins Road
Wyckoff, NJ 07481
Facsimile:


with a copy to:


Sullivan & Cromwell LLP
125 Broad Street
New York, NY  10004
Facsimile: (212) 291-9101
Attention:  Scott D. Miller


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Flr.
New York, NY  10006
Facsimile: (212) 930-9725
Attention:  Darrin M. Ocasio
 
C.           If to the Escrow Agent, to it at:
 
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind
Facsimile: (212) 509-5150
 
 
10

--------------------------------------------------------------------------------

 
 
D.           If to Ascend, to it at:
 



Ascend Acquisition Corp.
525 Washington Avenue
26th Floor
Jersey City, NJ  07310

 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York  10174-1901
Attention:  David Alan Miller, Esq.
Facsimile: 212-818-8881
 
or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.
 
10.           (a)           All notices delivered to the Escrow Agent shall
refer to the provision of this Agreement under which such notice is being
delivered and, if applicable, shall clearly specify the aggregate dollar amount
due and payable to Ascend.
 
(b)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.
 
(c)           When reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise specified.
 
[Signatures are on following page]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.
 

 
ASCEND ACQUISITION CORP.
           
By:
/s/ Craig dos Santos
    Name: 
Craig dos Santos
    Title:  CEO            
REPRESENTATIVES:
         
/s/ Sam Humphreys
   
Sam Humphreys
         
/s/ Robert Regular
   
Robert Regular
         
COMMITTEE:
         
/s/ Jonathan J. Ledecky
   
Jonathan J. Ledecky
         
ESCROW AGENT:
         
CONTINENTAL STOCK TRANSFER &
   
TRUST COMPANY
           
By:
/s/ John W. Comer, Jr.
    Name: 
John W. Comer, Jr.
    Title: 
Vice President
 

 
 
12

--------------------------------------------------------------------------------

 
 
Schedule 1(a)


ESCROW SHARES ALLOCATION


Name
Address
No. of
Escrow Shares
For Established Claims
Attributable To
       
Selling Source, LLC
c/o London Bay Capital, LLC
15 Funston Street
San Francisco, CA 94104
2,000,000
Kitara Media
               
Robert Regular
640 Lawlins Road
Wyckoff, NJ 07481
1,000,000
NYPG
       
Total
 
3,000,000
 

 
 
13

--------------------------------------------------------------------------------

 


Schedule 5(g)
 
Amount
Description
   
$300.00 per month
From the date hereof until the termination of the Escrow Agent’s duties pursuant
to Section 1(b).

 
 
14

--------------------------------------------------------------------------------